Case 1:16-cv-05263-AKH Document 344-2 Filed 12/10/18 Page 1 of 12




         EXHIBIT
           B
                                        Motion to Dismiss the Second Amended Complaint &
                                         Defendants' Reply Brief (Docket Nos. 239 [Personal                     Motion to Dismiss the Third Amended Complaint                        Court's Ruling on Defendants' Motion to Dismiss the
    Description of Argument
                                     Jurisdiction], 243 [Subject Matter Jurisdiction & Failure to                              (Docket No. 319)                                         Second Amended Complaint (Docket No. 302)
                                                   State A Claim], and 289 [Reply])


                                                                                                         "On July 5, 2016, this lawsuit began with the filing of the Class
                                                                                                         Action Complaint (Dkt. 4) (the “CAC”). The CAC represented
                                  "As the SAC acknowledges, FrontPoint and Sonterra no longer            that both FrontPoint and Sonterra existed. CAC ¶ 18
                                  exist. (Compare SAC ¶¶ 81-82, with Complaint ¶¶ 18-19 and FAC          (“FrontPoint is an investment fund . . .”) (emphasis added); id. at ¶
                                  ¶¶ 20-21.) Even though FrontPoint and Sonterra have been               19 (same as to Sonterra). Consistent with SIBOR II, the Complaint
                                  dissolved for years—a fact that Plaintiffs’ counsel must have          also removes all RICO claims, 2018 WL 4830087, at *9–10, and            "The documents appear to show a full assignment of rights to
Frontpoint and Sonterra lacked
                                  known—Plaintiffs’ prior complaints repeatedly represented that         all claims against the Defendants previously determined not to          FLH, which therefore has the capacity to sue here.
capacity to sue because they were
                                  each was an existing investment fund. (See Complaint ¶¶ 18-19;         have served on the SGD SIBOR panel. Id. at *11. Those                   Plaintiffs seek leave to substitute FLH as the plaintiff in a third
dissolved when the initial
                                  FAC ¶¶ 20-21.) In fact, FrontPoint and Sonterra were voluntarily       representations were false. Neither FrontPoint nor Sonterra existed     amended complaint. See Fed. R. Civ. P. 17(a)(3). I grant the
complaint was filed.
                                  dissolved in 2011 and 2012, respectively—years before this suit        when the CAC was filed and by that time neither had existed for         request." (at *11).
                                  was filed—and do not exist in any legal capacity. (See Harris Aff’t    many years. FrontPoint and Sonterra had voluntarily dissolved on
                                  ¶¶ 27-28.)21 Because Plaintiffs do not exist, they lack the capacity   November 11, 2011 and December 28, 2012, respectively. SIBOR
                                  to sue and the case must be dismissed. Id. ¶ 30." [ECF 243, p. 13]     II, 2018 WL 4830087, at *11. The CAC did not mention FLH, nor
                                                                                                         did it reference any assignment of claims from FrontPoint or
                                                                                                         Sonterra to any other entity. See generally CAC." [pp. 5-6]

                                                                                                         "The Complaint otherwise resorts to impermissible group pleading
                                                                                                         that is ambiguous both as to which Defendants the allegations
                                                                                                         relate and what benchmarks the purportedly traded products were
                                                                                                         based upon. See, e.g., TAC ¶ 70 (alleging “Defendants” traded in
                                   "The SAC fails to cure this fundamental defect. The allegations                                                                               "While the SAC does not allege which Panel Members on
                                                                                                         “foreign exchange and/or interest rate derivatives, including
                                   Plaintiffs have added to the SAC do not explain, as they must,                                                                                which dates colluded, I cannot at this stage of the litigation say
                                                                                                         SIBOR-based derivatives”); see also Transcript of Oral Argument
                                   what “each and every defendant” supposedly did in                                                                                             that the SAC does not sufficiently allege common motive by
                                                                                                         (Dkt. 213) at 46:12–15 (“THE COURT: It’s a group pleading
                                   service of the purported antitrust or RICO conspiracies. In re Zinc                                                                           the Panel Members as well as the existence of plus-factors to
                                                                                                         within a network of banks. It’s a group pleading within a
                                   Antitrust Litig ., 155 F. Supp. 3d 337, 384 (S.D.N.Y. 2016); see                                                                              state an antitrust conspiracy. I also cannot distinguish between
The complaint relies on                                                                                  particular banking conglomerate. And it’s a group pleading among
                                   also Sullivan v. Barclays PLC , 2017 WL 685570, at *35                                                                                        the SIBOR and SOR Panel Members in terms of the sufficiency
impermissible group pleading.                                                                            the various conglomerates.”). Such generalized allegations are
                                   (S.D.N.Y. Feb. 21, 2017) (dismissing a RICO claim against                                                                                     of the conspiracy allegations against them. While the “Panel
                                                                                                         insufficient to sustain Plaintiff’s claim. See In re Interest Rate
                                   defendants for failure to allege with particularity “two acts of wire                                                                         Members” in fact comprise two sets of defendants, the SIBOR
                                                                                                         Swaps Antitrust Litigation , 2018 WL 2332069, at *15, 17
                                   fraud” by each defendant); Sonterra Capital Master Fund Ltd. v.                                                                               Panel Members and the SOR Panel Members, the MAS
                                                                                                         (S.D.N.Y. May 23, 2018) (“IRS II ”) (“[T]he PTAC’s persistent
                                   Credit Suisse Grp. AG (“CHF LIBOR”), 2017 WL 4250480, at                                                                                      findings refer to attempts to manipulate the submissions of both
                                                                                                         claims as to the motivations or actions of ‘the Dealer Defendants’
                                   *39 (S.D.N.Y. Sept. 25, 2017) (same)." [ECF 243, p. 17]                                                                                       panels." (at *4).
                                                                                                         as a general collective bloc, or generalized claims of parallel
                                                                                                         conduct, must also be set aside, like the similar claims in the SAC,
                                                                                                         as impermissible group pleading.”)." [pp. 27-28]
                                                                                                                                                                                                                                                       Case 1:16-cv-05263-AKH Document 344-2 Filed 12/10/18 Page 2 of 12
                                         Motion to Dismiss the Second Amended Complaint &
                                          Defendants' Reply Brief (Docket Nos. 239 [Personal                        Motion to Dismiss the Third Amended Complaint                       Court's Ruling on Defendants' Motion to Dismiss the
    Description of Argument
                                      Jurisdiction], 243 [Subject Matter Jurisdiction & Failure to                                 (Docket No. 319)                                        Second Amended Complaint (Docket No. 302)
                                                    State A Claim], and 289 [Reply])


                                     "As with the FAC, most Defendants appear nowhere in the text of
                                     the SAC other than in the section identifying the “Parties.” (SAC       "In SIBOR II , the Court dismissed the antitrust conspiracy claims
                                     ¶¶ 81-162.) For example, the SAC does not put                           against Defendants that were not alleged to have been participants
                                     forward a single new allegation regarding the participation of any      on the SIBOR panel because “[t]here are no allegations
                                     non-panel bank Defendant in a SIBOR or SOR antitrust                    that non-Panel Members communicated with Panel Members, or
                                                                                                                                                                                     "The antitrust claims remain as against the SIBOR Panel
                                     conspiracy.31 See SIBOR I, 2017 WL 3600425, at *16 (granting            that non-Panel Members contributed to or participated in the
                                                                                                                                                                                     Members (Australia and New Zealand Banking Group, Bank of
                                     Plaintiffs “leave to amend to make plausible allegations showing        conspiracy in some other way.” 2018 WL 4830087, at *4.
                                                                                                                                                                                     America N.A., The Bank of Tokyo-Mitsubishi UFJ Ltd., BNP
                                     the non-panel defendants’ involvement in the alleged antitrust          Defendants that previously submitted declarations stating that they
There are insufficient allegations                                                                                                                                                   Paribas, Citibank N.A., Credit Suisse AG, DBS Bank Ltd.,
                                     conspiracy”). At most, Plaintiffs merely allege that these entities     did not transact in SIBOR- or SOR-based derivatives in the United
that non-panel members                                                                                                                                                               Deutsche Bank AG, The Hongkong and Shanghai Banking
                                     are corporate affiliates of alleged SIBOR or SOR submitters, but        States are DBS Bank, The Hongkong and Shanghai Banking
participated in the conspiracy.                                                                                                                                                      Corporation Ltd., ING Bank N.V., JPMorgan Chase Bank N.A.,
                                     “[t]he fact that two separate legal entities may have a corporate       Corporation Limited, UOB and OCBC. See CSAC ¶ 70 n.24
                                                                                                                                                                                     Oversea-Chinese Banking Corporation Ltd., The Royal Bank of
                                     affiliation . . . does not alter th[e] pleading requirement” that       (acknowledging DBS Bank, The Hongkong and Shanghai Banking
                                                                                                                                                                                     Scotland PLC, Standard Chartered Bank, UBS AG, United
                                     Plaintiffs must allege specific facts as to each defendant. Zinc, 155   Corporation Limited and UOB declarations) and Dkt. 165 (OCBC
                                                                                                                                                                                     Overseas Bank Ltd., and Credit Agricole CIB)." (at *11).
                                     F. Supp. 3d at 384.33 Because the SAC lacks specific allegations        declaration). Application of this principle should likewise result in
                                     about how Defendants not on the USD SIBOR, SGD SIBOR or                 the dismissal of three of the remaining Defendants,
                                     SOR panels “conspired, with whom and for what purpose,” id.,            ANZ, CACIB, and RBS plc." [pp. 30-31]
                                     Plaintiffs’ claims against those Defendants should be dismissed."
                                     [ECF 243, pp. 17-18].


                                                                                                             "As set forth in Defendants’ motion to dismiss the Second
                                     "Plaintiffs allege that The Royal Bank of Scotland plc was a                                                                                    "The Royal Bank of Scotland PLC is alleged to have been on
                                                                                                             Amended Complaint, and as reflected in the 2013 FSA notice
SGB SIBOR submissions were           member of the SIBOR and SOR panels (SAC ¶¶ 93-94), but                                                                                          the SIBOR panel." (at *1 n.2).
                                                                                                             upon which FLH relies, all submissions to the SGD SIBOR panel
made by Royal Bank of Scotland       SIBOR and SOR submissions during the Class Period were made                                                                                     "Antitrust claims remain as against the SIBOR Panel
                                                                                                             by an RBS entity during the class period were made, not by
N.V., not RBS plc.                   by The Royal Bank of Scotland N.V. (See SAC Ex. B (FSA Final                                                                                    Members... [including] The Royal Bank of Scotland PLC." (at
                                                                                                             Defendant RBS plc, but by The Royal Bank of Scotland N.V.
                                     Notice to RBS) at ¶ 54 n.3.)" [ECF 243, p. 9 n.16]                                                                                              *11).
                                                                                                             (“RBS NV”), formerly known as ABN AMRO." [p. 31].
                                                                                                                                                                                                                                                   Case 1:16-cv-05263-AKH Document 344-2 Filed 12/10/18 Page 3 of 12
                                          Motion to Dismiss the Second Amended Complaint &
                                           Defendants' Reply Brief (Docket Nos. 239 [Personal                         Motion to Dismiss the Third Amended Complaint                   Court's Ruling on Defendants' Motion to Dismiss the
    Description of Argument
                                       Jurisdiction], 243 [Subject Matter Jurisdiction & Failure to                                  (Docket No. 319)                                    Second Amended Complaint (Docket No. 302)
                                                     State A Claim], and 289 [Reply])


                                       Here, Plaintiffs fail to plausibly allege that any of the relevant
                                       benchmarks— SGD SIBOR, USD SIBOR or SOR—was ever
                                       artificial, let alone artificial on a day when it could have impacted
                                       the value of one of Plaintiffs’ vaguely alleged transactions. Thus,                                                                      "I hold also that the allegations of a trader-based conspiracy are
                                       Plaintiffs do not plead any antitrust injury caused by Defendants’                                                                       plausible. While the derivative positions of Panel Members
                                                                                                               Proof that a bank caused an artificial price one day will not
                                       alleged conduct.                      ***                                                                                                may differ on a given day, a subset of the Panel may benefit
                                                                                                               determine whether it did so on another day.” In re LIBOR-Based
                                       Even if Plaintiffs could somehow show that USD SIBOR, SGD                                                                                from a given manipulation, and the remainder may wait for
                                                                                                               Financial Instruments Antitrust Litigation , 11 MDL 2262, 2016
                                       SIBOR or SOR was manipulated at some point in time, and that                                                                             their winning day to come, being privy to the knowledge of
                                                                                                               WL 1558504, at *9 (S.D.N.Y. Apr. 15, 2016). Thus, “named
                                       they transacted in instruments linked to these benchmarks, they                                                                          where the rates are heading. In such a conspiracy, where Panel
                                                                                                               plaintiffs do not have class standing to bring claims on days on
Plaintiff fails to allege an artifical have not plausibly alleged how they were harmed by any alleged                                                                           Members communicate with one another, they can plan their
                                                                                                               which they did not hold a relevant net position.” Id .; see also
benchmark rate that impacted the manipulation. As several courts have explained, movements in                                                                                   trades around the anticipated rates, buying when low, selling
                                                                                                               Laydon v. Bank of Tokyo-Mitsubishi UFJ, Ltd ., 2017 WL
value of a transaction.                benchmarks do not have obvious “winners” and “losers,” because                                                                           when high, and circumventing the market risk confronting
                                                                                                               1093288, at *3 (S.D.N.Y. Mar. 10, 2017) (finding named plaintiff
                                       traders hold different positions on different days relative to the                                                                       those not privy to foreshadowed rates. A trader-based
                                                                                                               lacked class standing to bring claims of manipulation of Euroyen
                                       benchmark. Where, as here, the alleged manipulation was                                                                                  conspiracy does not preclude the possibility of inter-bank
                                                                                                               TIBOR, Yen LIBOR, and Euroyen TIBOR futures contracts for
                                       “varying in direction” (i.e., up or down depending on the alleged                                                                        communication, and, to the contrary, while traders may have
                                                                                                               period when he “did not allege that he entered into any
                                       trading position), “‘there may be some days when plaintiffs were                                                                         been motivated by their own profits, they could not accomplish
                                                                                                               transactions with Defendants”). [pp. 39-40]
                                       actually helped rather than harmed, by the alleged artificiality,                                                                        their goals to the extent desired without colluding with traders
                                       depending on their position in the market.’” Total Gas , 244 F.                                                                          at other banks." (at *4).
                                       Supp. 3d at 416 (quoting In re LIBOR-Based Fin. Instruments
                                       Antitrust Litig. (“LIBOR II”), 962 F. Supp. 2d 606, 621 (S.D.N.Y.
                                       2013)). [ECF 243, p. 20]

                                                                                                                                                                   "As I noted in SIBOR I , as a basis for finding the conspiracy
                                                                                                                                                                   allegations plausible against the Panel Members, various
                                                                                                                                                                   governmental “investigations and findings, while not direct or
                                                                                                                                                                   conclusive proof that a conspiracy existed, provide
                                                                                                                                                                   circumstantial evidence from which an inference of
                               "Plaintiffs point to a handful of statements by regulators
                                                                                                                                                                   coordinated conduct may be shown.” Id. For example, the
                               supposedly describing traders’ “attempts” to manipulate SIBOR or "The Complaint contains no allegations linking any bank to the
                                                                                                                                                                   Monetary Authority of Singapore (MAS), referring to the
                               SOR (SAC ¶¶ 199-216), but many of these relate to benchmarks alleged manipulation of SGD SIBOR. While the Complaint again
                                                                                                                                                                   SIBOR and SOR rates and reviewing the period from 2007
Statements by MAS do not       other than SIBOR and SOR, and none finds that those attempts        relies on the MAS findings, those findings do not
                                                                                                                                                                   until 2011, found “attempts [by traders] to inappropriately
suggest that SIBOR or SOR were ever actually affected SIBOR or SOR. Indeed, MAS expressly          plausibly suggest that each bank manipulated or attempted to
                                                                                                                                                                   influence benchmark submissions” and failures on the part of
manipulated.                   disclaimed any such finding. See SIBOR I , 2017 WL 3600425, at manipulate SGD SIBOR in particular, as opposed to having
                                                                                                                                                                   senior management of the Panel banks “to institute robust rate
                               *2. Thus, the regulatory statements cited in the SAC are            engaged in some other misconduct relative to one or more of the
                                                                                                                                                                   submission controls and processes” to prevent such
                               insufficient to show that Plaintiffs paid supracompetitive prices." other benchmarks covered by the MAS investigation." [p. 10]
                                                                                                                                                                   manipulations. See SAC at ¶ 10; Ex. F at 2. According to the
                               [ECF 243, p. 20]
                                                                                                                                                                   MAS, “133 traders [participated] in attempts to inappropriately
                                                                                                                                                                   influence the submissions of financial benchmarks,” id. , three-
                                                                                                                                                                   quarters of whom resigned or were asked to leave their
                                                                                                                                                                   positions over such misconduct, and the rest of which were
                                                                                                                                                                   otherwise disciplined, see id . at Ex. E. at 1." (at *3).
                                                                                                                                                                                                                                                     Case 1:16-cv-05263-AKH Document 344-2 Filed 12/10/18 Page 4 of 12
                                        Motion to Dismiss the Second Amended Complaint &
                                         Defendants' Reply Brief (Docket Nos. 239 [Personal                  Motion to Dismiss the Third Amended Complaint                     Court's Ruling on Defendants' Motion to Dismiss the
    Description of Argument
                                     Jurisdiction], 243 [Subject Matter Jurisdiction & Failure to                           (Docket No. 319)                                      Second Amended Complaint (Docket No. 302)
                                                   State A Claim], and 289 [Reply])

                                                                                                       "Plaintiff refers to SGD SIBOR in Paragraphs 141, 155, 156, 157,
                                                                                                       185–89, 197, and 202 of the Complaint. Five of these paragraphs
                                   "But the Court has already rejected this “so-called ‘economic       (TAC ¶¶ 185–89) discuss “economic evidence” that the Court
                                   evidence’” as insufficient and “irrelevant,” SIBOR I , 2017 WL      rejected in SIBOR I, 2017 WL 3600425, at *11. The others            "In SIBOR I , I held, following Gelboim v. Bank of Am. Corp .,
                                   3600425, at *11, and Plaintiffs offer no basis to alter this        introduce USD and SGD SIBOR (TAC ¶ 141), allege the                 823 F.3d 759, 772 (2d Cir. 2016), that an antitrust injury was
The Court rejected Plaintiff's
                                   ruling. Plaintiffs once again put forward a perfunctory analysis of relationship between SGD SIBOR and interest rate swaps and          sufficiently alleged with respect to the FAC. The SAC is
economic evidence in SIBOR I .
                                   the spread “between SGD SIBOR and SOR” over a ten-year              forward rate agreements (id. ¶¶ 155–57), describe FrontPoint’s      materially no different, and I hold that an antitrust injury has
                                   period and make conclusory assertions that this specious analysis alleged trading in SGD SIBOR-based swaps with two defendants          similarly been properly alleged." (at *5).
                                   somehow shows “when prices were artificial.” [ECF 243, p. 21]       (id. ¶ 197), and describe the putative class (id. ¶ 202)." [p. 25
                                                                                                       n.19]



                                                                                                                                                                           FrontPoint alleges that it engaged in “U.S.-based swap
                                                                                                    In SIBOR I, this Court held that Sonterra had failed to allege “the    transactions that were priced, settled, and benchmarked based
                                                                                                    foreign exchange forward contracts [it] entered into incorporated      on SIBOR during the Class Period,” specifically “at least 24
                                 As this Court previously explained, in order to “satisf[y] the
                                                                                                    SIBOR and SOR as a component of price.2017 WL 3600425, at              swap transactions, including based on one-month SGD SIBOR,
                                 proximate cause inquiry” that is part of the efficient enforcer
                                                                                                    *12. In SIBOR II, the Court left the question unresolved, finding it   between January 2010 and May 2010 directly with Defendants
                                 analysis, a plaintiff must “allege[] that it traded in derivatives
                                                                                                    moot because it held Sonterra lacked antitrust standing because it     Deutsche Bank AG and Citibank, N.A.” ¶ 229. Such
                                 whose price was directly impacted by the [relevant] rate.” SIBOR
                                                                                                    was not an efficient enforcer. 2018 WL 4830087, at *5 n.7. [p. 41      allegations, as I held in SIBOR I , are sufficient to make
Plaintiffs fail to allege a link I, 2017 WL 3600425, at *12 (emphasis added). Once again,
                                                                                                    n.31]                  ***                                             FrontPoint an efficient enforcer with respect to its antitrust
between their FX instruments and Sonterra has not done so. As an initial matter, because its FX
                                                                                                    Even if FLH’s claims otherwise could survive this motion,              claims." (at *5).                                         SIBOR I
SGD SIBOR.                       Forwards are, at most, alleged to have been influenced by USD
                                                                                                    Plaintiff would lack class standing to assert claims for time          dismissed Sonterra’s antitrust claims since it failed adequately
                                 SIBOR and SOR (see, e.g., SAC ¶ 188), Sonterra cannot possibly
                                                                                                    periods that FrontPoint did not assign to FLH or trade in. Nor         to allege that foreign exchange forwards incorporate USD
                                 be an efficient enforcer with respect to claims of alleged SGD
                                                                                                    would it have class standing to assert claims based on FX              SIBOR and SOR. The SAC attempts to cure this deficiency,
                                 SIBOR manipulation, which involve an entirely different currency
                                                                                                    instruments — instruments that FrontPoint did not transact in and      and district courts have found similar allegations sufficient.
                                 and benchmark. [ECF 243, pp. 25-26]
                                                                                                    that the prior complaints admitted are not based on or priced by       See, e.g., Sullivan , 2017 WL 685570, at *9. Whether Sonterra
                                                                                                    reference to SGD SIBOR. [p. 38]                                        has sufficiently cured this deficiency is a moot question, since I
                                                                                                                                                                           hold that Sonterra lacks antitrust standing because it is not an
                                                                                                                                                                           efficient enforcer. (at *5 n.7).

                                                                                                      There must be “enough fact[s] to raise a reasonable expectation
                                                                                                                                                                          "SIBOR I held that the FAC plausibly alleged an antitrust
                                                                                                      that discovery will reveal evidence of illegal agreement,” as the
                                                                                                                                                                          conspiracy against the Panel Members, noting that while
                                                                                                      pleading requires “allegations plausibly suggesting (not merely
                                                                                                                                                                          “plaintiffs have failed to identify any specific interbank
                                                                                                      consistent with) agreement.” Id. at 556–57. Here, be cause there is
There is no direct evidence of a   The Court correctly held that Plaintiffs have not identified any                                                                       communications between or among defendants regarding the
                                                                                                      no direct evidence of conspiracy, see SIBOR II, 2018 WL 4830087
conspiracy to manipulate SGD       direct evidence of conspiracy. SIBOR I , 2017 WL 3600425, at                                                                           alleged manipulation.... plaintiffs need not allege this type of
                                                                                                      at *2; SIBOR I, 2017 WL 3600425, at *10, FLH must plausibly
SIBOR.                             *10. [ECF 243, p. 36]                                                                                                                  ‘smoking gun’ evidence to survive a motion to dismiss.”
                                                                                                      allege “[c]ircumstances” that “reveal a unity of purpose or a
                                                                                                                                                                          SIBOR I, WL 3600425, at * 10. Defendants request that I
                                                                                                      common design and understanding, or a meeting of minds in an
                                                                                                                                                                          reconsider this holding with respect to the SAC. I decline to do
                                                                                                      unlawful arrangement,” Gelboim v. Bank of America Corp ., 823
                                                                                                                                                                          so." (at *2).
                                                                                                      F.3d 759, 781 (2d Cir. 2016). [pp. 25-26].
                                                                                                                                                                                                                                                Case 1:16-cv-05263-AKH Document 344-2 Filed 12/10/18 Page 5 of 12
                                        Motion to Dismiss the Second Amended Complaint &
                                         Defendants' Reply Brief (Docket Nos. 239 [Personal                      Motion to Dismiss the Third Amended Complaint                       Court's Ruling on Defendants' Motion to Dismiss the
    Description of Argument
                                     Jurisdiction], 243 [Subject Matter Jurisdiction & Failure to                               (Docket No. 319)                                        Second Amended Complaint (Docket No. 302)
                                                   State A Claim], and 289 [Reply])



                                                                                                           "Here, because there is no direct evidence of conspiracy, see
                                    "Therefore, to survive a motion to dismiss, Plaintiffs must           SIBOR II, 2018 WL 4830087 at *2; SIBOR I, 2017 WL 3600425,
                                    plausibly plead parallel conduct and the requisite “plus factors”     at *10, FLH must plausibly allege “[c]ircumstances” that “reveal a
                                    that “lead to an inference of conspiracy.” Citigroup, 709 F.3d at     unity of purpose or a common design and understanding, or a
                                    137. Although the Court found that Plaintiffs alleged “a plus         meeting of minds in an unlawful arrangement,” Gelboim v. Bank
                                    factor,” the Court did not find—and the SAC fails to allege—any       of America Corp ., 823 F.3d 759, 781 (2d Cir. 2016). This requires
                                                                                                                                                                               "I hold also that the allegations of a trader-based conspiracy are
                                    parallel conduct. That alone should end the inquiry. Without          plausibly alleging “parallel conduct” along with “plus factors” that
                                                                                                                                                                               plausible. While the derivative positions of Panel Members
                                    pleading facts showing that Defendants acted in parallel—i.e., that   “lead to an inference of conspiracy.” Mayor & City Council of
Plaintiff does not plausibly allege                                                                                                                                            may differ on a given day, a subset of the Panel may benefit
                                    they did the same thing at the same time - any discussion of plus     Baltimore, Maryland v. Citigroup, Inc ., 709 F.3d 129, 136– 37 (2d
parallel conduct.                                                                                                                                                              from a given manipulation, and the remainder may wait for
                                    factors is academic. Put simply, no direct evidence and no parallel   Cir. 2013). . .FLH alleges that the “common motive” for
                                                                                                                                                                               their winning day to come, being privy to the knowledge of
                                    conduct means there is no plausibly alleged conspiracy. See CHF       Defendants to conspire to manipulate SGD SIBOR was to “fix[]
                                                                                                                                                                               where the rates are heading." (at *4).
                                    LIBOR , 2017 WL 4250480, at *20 (holding that, in a case without      SIBOR-based derivatives prices at levels that financially benefited
                                    allegations of parallel conduct, “an antitrust claim can stand only   their collective positions.” TAC ¶ 151. However, it is not plausible
                                    against those defendants as to whom the Complaint offers some         that Non-Counterparty Defendants would have entered a supposed
                                    specific, individual showing of [rate] manipulation through           trader-based conspiracy from which they could not have profited. .
                                    collusion with third parties”)." [ECF 243, pp. 36-37]                 . Plaintiff has suggested no other plausible motive for them to
                                                                                                          conspire to manipulate SGD SIBOR." [pp. 25-26]


                                                                                                         "In SIBOR II, the Court dismissed the antitrust conspiracy claims
                                                                                                                                                                                 "SIBOR I held that the FAC plausibly alleged an antitrust
                                                                                                         against Defendants that were not alleged to have been participants
                                                                                                                                                                                 conspiracy against the Panel Members, noting that while
                                                                                                         on the SIBOR panel because “[t]here are no allegations
                                                                                                                                                                                 “plaintiffs have failed to identify any specific interbank
                                    "As this Court recognized, Plaintiffs fail “to identify any specific that non-Panel Members communicated with Panel Members, or
Plaintiffs failed to identify                                                                                                                                                    communications between or among defendants regarding the
                                    interbank communications between or among defendants                 that non-Panel Members contributed to or participated in the
interfirm communications                                                                                                                                                         alleged manipulation.... plaintiffs need not allege this type of
                                    regarding the alleged manipulation.” SIBOR I , 2017 WL 3600425, conspiracy in some other way.” 2018 WL 4830087, at *4.
regarding the conspiracy.                                                                                                                                                        ‘smoking gun’ evidence to survive a motion to dismiss.”
                                    at *10. [ECF 243, p. 37]                                             Application of this principle should likewise result in the dismissal
                                                                                                                                                                                 SIBOR I , WL 3600425, at * 10. Defendants request that I
                                                                                                         of three of the remaining Defendants, ANZ, CACIB, and RBS
                                                                                                                                                                                 reconsider this holding with respect to the SAC. I decline to do
                                                                                                         plc." [pp. 30-31]
                                                                                                                                                                                 so." (at *2).
                                                                                                                                                                                                                                                    Case 1:16-cv-05263-AKH Document 344-2 Filed 12/10/18 Page 6 of 12
                                         Motion to Dismiss the Second Amended Complaint &
                                          Defendants' Reply Brief (Docket Nos. 239 [Personal                       Motion to Dismiss the Third Amended Complaint                       Court's Ruling on Defendants' Motion to Dismiss the
    Description of Argument
                                      Jurisdiction], 243 [Subject Matter Jurisdiction & Failure to                                (Docket No. 319)                                        Second Amended Complaint (Docket No. 302)
                                                    State A Claim], and 289 [Reply])



                                                                                                            "Despite the Court’s prior ruling that FrontPoint had “failed to
                                    "Indeed, FrontPoint does not attach (or even quote from) the trade
                                                                                                            allege any specific facts regarding the individual contracts,”
                                    confirmations of the transactions, even though it acknowledges
                                                                                                            including the “dates of those transactions, who the counterparties
                                    that dealers “send the customer a receipt, known as a trade
                                                                                                            were, the value of the swap, or any of the terms and conditions,”
                                    confirmation” that “specifies the material terms of the deal” for
                                                                                                            FrontPoint Asian Event Driven Fund, L.P. v. Citibank, N.A ., 2017
                                    every swap transaction. (SAC ¶ 68.) Similarly, FrontPoint has
                                                                                                            WL 3600425, at *15 (S.D.N.Y. Aug. 18, 2017) (“SIBOR I ”), and
                                    failed to allege—as this Court held it must—“the rights it enjoyed
                                                                                                            the Court’s instruction that FLH allege the specifics of the alleged
                                    under the contracts” and “how defendants’ conduct had ‘the effect                                                                              "SIBOR I dismissed Plaintiff FrontPoint’s contract claim with
                                                                                                            assignment, Tr. at 48:2–5, FrontPoint and FLH have never set out
Plaintiff fails to connect the ISDA of destroying or injuring the right of the other party to receive the                                                                          leave to amend for failure to plead with sufficient specificity
                                                                                                            the details of the trades that FrontPoint allegedly entered
agreements to the relevant          fruits of the contract.’” SIBOR I , 2017 WL 3600425, at *15                                                                                    the dates, counterparties, and terms and conditions of the
                                                                                                            into with Deutsche Bank and Citibank. (See, e.g., TAC ¶ 55
transactions.                       (quoting Sec. Plans, Inc. v. CUNA Mut. Ins. Soc ., 769 F.3d 807,                                                                               transactions it engaged in. The SAC has cured these
                                                                                                            (“After executing its ISDA Master Agreement with Deutsche Bank
                                    817 (2d Cir. 2014)). All that FrontPoint has done is add general                                                                               deficiencies." (at *10).
                                                                                                            AG on January 10, 2010, FrontPoint subsequently entered into
                                    allegations concerning its ISDA Master Agreements with
                                                                                                            at least 22 swap transactions directly with Deutsche Bank AG
                                    Deutsche Bank AG and Citibank N.A. (see SAC ¶¶ 55-56, 60-61),
                                                                                                            between February 11, 2010 and May 27, 2010.”).) FLH’s failure to
                                    but those contracts disclose nothing about FrontPoint’s alleged
                                                                                                            present anything connecting the alleged assignment to the
                                    SIBOR-linked transactions. See Warren v. John Wiley & Sons,
                                                                                                            trades alleged in the Complaint means that FLH has failed to
                                    Inc ., 952 F. Supp. 2d 610, 624-25 (S.D.N.Y. 2013)." [ECF 243, p.
                                                                                                            establish standing to assert FrontPoint’s antitrust claims." [p. 17]
                                    49]



                                    "Additionally, Plaintiffs’ standing, and any resultant class period,
                                    should be narrowed to the relatively brief period in which their
                                    allegedly relevant trading took place: January to May 2010 for          "The claims against ANZ and CACIB should be dismissed
The Class Period should be          SIBOR-based swaps, as allegedly traded by FrontPoint (SAC ¶             because neither was a member of the SGD SIBOR panel during
narrowed to the brief period in     229); and September 2010 to August 2011 for USD/SGD foreign             the relevant time from January to May 2010 when FrontPoint
                                                                                                                                                                                   The Court did not limit the Class Period.
which the relevant trading          exchange forward transactions, as allegedly entered into by             allegedly traded SGD SIBOR-based derivatives (the “FrontPoint
occurred.                           Sonterra (SAC ¶ 230). See Laydon III, 2017 WL 1093288, at *3            Trading Period”). See Decl. of B. James Maddigan ¶¶ 11-12
                                    (dismissing class claims for a time period where plaintiff did “not     (ANZ); Decl. of G. Kim ¶ 9 (CACIB)." [p. 31]
                                    allege that he entered into any transactions with Defendants during
                                    th[at] . . . period”)." [ECF 243, p. 51 n.75]
                                                                                                                                                                                                                                                     Case 1:16-cv-05263-AKH Document 344-2 Filed 12/10/18 Page 7 of 12
                                        Motion to Dismiss the Second Amended Complaint &
                                         Defendants' Reply Brief (Docket Nos. 239 [Personal                     Motion to Dismiss the Third Amended Complaint                    Court's Ruling on Defendants' Motion to Dismiss the
    Description of Argument
                                     Jurisdiction], 243 [Subject Matter Jurisdiction & Failure to                              (Docket No. 319)                                     Second Amended Complaint (Docket No. 302)
                                                   State A Claim], and 289 [Reply])




                                                                                                         "While SIBOR II held that the CSAC sufficiently alleged
                                                                                                         conspiracy jurisdiction over Foreign Defendants even where they
                                    "In the SAC, Plaintiffs claim that the alleged in-forum effects of did not trade in the United States, the Complaint, as now limited
                                                                                                                                                                             "FrontPoint's contacts, furthermore, can form the basis of
                                    Foreign Defendants’ conduct confer personal jurisdiction because to claims based on a conspiracy to manipulate SGD SIBOR, does
                                                                                                                                                                             specific jurisdiction not only for the two defendants who traded
                                    they reflect that the Foreign Defendants purposefully                not support such a finding. The Court’s conclusion in SIBOR II
                                                                                                                                                                             with Plaintiff (i.e., Deutsche Bank and Citibank) but also for all
                                    directed the alleged foreign manipulation at the U.S., by using      was based primarily on a “plus factor” derived from the findings
                                                                                                                                                                             the Panel Member defendants who participated in the
                                    their U.S. operations to further their foreign conspiracy.           of the MAS, which had investigated alleged manipulation of USD
The Court lacks personal                                                                                                                                                     conspiracy. The Panel's conspiracy was collectively to profit
                                    Specifically, Plaintiffs allege that Foreign Defendants purposefully SIBOR, SGD SIBOR, and SOR generally and did not make any
jurisdiction over Defendants that                                                                                                                                            from the manipulation of SIBOR, including allowing individual
                                    targeted the United States because: (i) some Foreign Defendants findings of successful manipulation or existence of any
did not trade SGD SIBOR                                                                                                                                                      members to trade and profit with unknowing victims. Deutsche
                                    traded in SIBOR- and SOR-based instruments in New York or the conspiracy, let alone a conspiracy to manipulate SGD SIBOR.
derivatives.                                                                                                                                                                 Bank's and Citibank's trading with FrontPoint were acts in
                                    United States (SAC ¶¶ 21-33); (ii) Foreign Defendants knew that Because the investigation findings do not plausibly suggest that
                                                                                                                                                                             furtherance of the conspiracy, and therefore can be the basis for
                                    Thomson Reuters would publish SIBOR and SOR in the United            each bank manipulated or attempted to manipulate SGD SIBOR
                                                                                                                                                                             jurisdiction over all members of the conspiracy, whether or not
                                    States (SAC ¶¶ 77-78); and (iii) certain Foreign Defendants          (as opposed to misconduct related to one of the other benchmarks
                                                                                                                                                                             theythemselves traded derivatives in the U.S. Cf SAC ¶ 70
                                    registered their U.S. branches with certain state regulators (SAC covered), the
                                                                                                                                                                             n.24." (at *8)
                                    ¶¶ 27, 79)." [ECF 239, p. 23]                                        findings do not make it plausible that these Defendants conspired
                                                                                                         to manipulate SGD SIBOR generally, let alone in the United
                                                                                                         States." [at p. 35]



                                                                                                                                                                            "FrontPoint's contacts, furthermore, can form the basis of
                                                                                                                                                                            specific jurisdiction not only for the two defendants who traded
                                    "The Second Circuit has long held that a co-conspirator’s conduct                                                                       with Plaintiff (i.e., Deutsche Bank and Citibank) but also for all
                                    may be imputed to a defendant for jurisdictional purposes only if, "Even if FLH had plausibly alleged participation by the Non-         the Panel Member defendants who participated in the
                                    consistent with traditional agency principles, the defendant         Counterparty Foreign Defendants in a conspiracy to manipulate      conspiracy. The Panel's conspiracy was collectively to profit
                                    directed and controlled the agent’s in-forum tortious conduct and SGD SIBOR, that would not be enough to establish jurisdiction         from the manipulation of SIBOR, including allowing individual
                                    knew about and benefitted from those contacts. See Leasco Data over them. Over forty years ago, Chief Judge Friendly in Leasco members to trade and profit with unknowing victims. Deutsche
                                    Processing Equip. Corp. v. Maxwell , 468 F.2d 1326, 1341 n.11, Data Processing Equipment Corp. v. Maxwell established that, for Bank's and Citibank's trading with FrontPoint were acts in
                                    1343 (2d Cir. 1972) (rejecting theory that defendant’s               conspiracy-based jurisdiction to comport with due process, a       furtherance of the conspiracy, and therefore can be the basis for
                                    participation in a conspiracy where a purported co-conspirator       plaintiff must establish, consistent with traditional agency       jurisdiction over all members of the conspiracy, whether or not
Conspiracy jurisdiction would be    committed acts in the relevant forum demonstrates jurisdiction       principles, that the defendant directed and controlled the alleged they themselves traded derivatives in the U.S. Cf SAC ¶ 70
inconsistent with due process       and suggesting that relationship of control by senior partner over co-conspirator’s in-forum tortious conduct and knew about and        n.24." (at *8)                        &
here.                               more junior attorney acting in forum might result in jurisdiction), benefitted from those contacts. 468 F.2d 1326, 1341 n.11, 1343      "Having found that the Panel Members "purposefully availed
                                    abrogated on other grounds by Morrison v. Nat’l Australia Bank (2d Cir. 1972), abrogated on other grounds by Morrison v.                [themselves] of the privilege of doing business in the forum and
                                    Ltd ., 561 U.S. 247 (2010); Bertha Bldg. Corp. v. Nat’l Theatres     National Australia Bank Ltd. , 561 U.S. 247 (2010). The Second could foresee being haled into court there," the second
                                    Corp ., 248 F.2d 833, 836 (2d Cir. 1957). Without the direction      Circuit’s subsequent decisions confirmed that principle. See       requirement, that the assertion of personal jurisdiction would
                                    and control inherent in a traditional agency relationship, the       Grove Press, Inc. v. Angleton , 649 F.2d 121, 122 (2d Cir. 1981) "comport with fair play and substantial justice," Licci, 732 F.3d
                                    alleged agent’s actions are the mere “unilateral activity of . . . a (“[A] showing must be made that the alleged agent acted in New at 170, is readily met. The Panel Members are some of the
                                    third person,” insufficient to confer personal jurisdiction over the York for the benefit of, with the knowledge and consent of, and    world's largest financial institutions, and are alleged to have
                                    defendant. Helicopteros Nacionales de Colombia, S.A. v. Hall ,       under some control by, the nonresident principal.”)." [p. 36]      substantial presence in the U.S.There is little burden in
                                    466 U.S. 408, 417 (1984)." [ECF 239, p. 25]                                                                                             requiring them to answer the allegations that they entered into
                                                                                                                                                                                                                                                  Case 1:16-cv-05263-AKH Document 344-2 Filed 12/10/18 Page 8 of 12




                                                                                                                                                                            collusive
                                                                                                                                                                            transactions in the U.S." (at * 9)
                                       Motion to Dismiss the Second Amended Complaint &
                                        Defendants' Reply Brief (Docket Nos. 239 [Personal                        Motion to Dismiss the Third Amended Complaint                       Court's Ruling on Defendants' Motion to Dismiss the
    Description of Argument
                                    Jurisdiction], 243 [Subject Matter Jurisdiction & Failure to                                 (Docket No. 319)                                        Second Amended Complaint (Docket No. 302)
                                                  State A Claim], and 289 [Reply])

                                   "As federal courts have increasingly observed, requiring a showing
                                                                                                          "The Supreme Court’s decisions in Daimler AG v. Bauman , 571
                                   that each defendant engaged in suit-related conduct in the forum
                                                                                                          U.S. 117 (2014), and Walden v. Fiore , 571 U.S. 277 (2014), made
                                   –– whether personally or through an agent under its
                                                                                                          clear that to establish jurisdiction, a plaintiff must show that each
                                   control –– sufficient to purposefully avail itself of the forum is the
                                                                                                          defendant engaged in suit-related conduct in the forum, either
                                   only approach consistent with due process. Walden, 134 S. Ct. at
                                                                                                          personally or through an agent under its control.27 Federal courts      "FrontPoint's contacts, furthermore, can form the basis of
                                   1122 (noting that it is the “contacts that the defendant himself
                                                                                                          across the country have increasingly recognized that conspiracy         specific jurisdiction not only for the two defendants who traded
                                   creates with the forum State” that matter) (emphasis in original);
                                                                                                          jurisdiction requires a plaintiff to allege the foreign defendant had   with Plaintiff (i.e., Deutsche Bank and Citibank) but also for all
                                   In re Dental Supplies Antitrust Litig ., 2017 WL 4217115, at *7
                                                                                                          knowledge, direction, and control over its co-conspirator’s in-         the Panel Member defendants who participated in the
                                   (E.D.N.Y. Sept. 20, 2017) (declining to “adopt the application of
                                                                                                          forum suit-related conduct and would benefit from such conduct.         conspiracy. The Panel's conspiracy was collectively to profit
                                   conspiracy jurisdiction” because “there is no doctrinal support for
Conspiracy jurisdiction requires                                                                          See, e.g., In re Platinum & Palladium Antitrust Litigation , 2017       from the manipulation of SIBOR, including allowing individual
                                   ‘conspiracy jurisdiction’” and “it is highly unlikely that any
an agency relationship.                                                                                   WL 1169626, at *48 (S.D.N.Y. Mar. 28, 2017); In re North Sea            members to trade and profit with unknowing victims. Deutsche
                                   concept of conspiracy jurisdiction survived the Supreme Court’s
                                                                                                          Brent Crude Oil Futures Litigation , 2017 WL 2535731, at *9             Bank's and Citibank's trading with FrontPoint were acts in
                                   ruling in Walden v. Fiore ”); In re Aluminum Warehousing
                                                                                                          (S.D.N.Y. June 8, 2017) (“an agency relationship is required to         furtherance of the conspiracy, and therefore can be the basis for
                                   Antitrust Litig ., 90 F. Supp. 3d 219, 227 (S.D.N.Y. 2015) (“The
                                                                                                          uphold jurisdiction based on a conspiracy theory”). Indeed, this        jurisdiction over all members of the conspiracy, whether or not
                                   rules and doctrines applicable to personal jurisdiction are
                                                                                                          Court in SIBOR I recognized this very trend, observing that             they themselves traded derivatives in the U.S." Cf SAC~ 70
                                   sufficient without the extension of the law to a separate and
                                                                                                          federal courts “have been increasingly reluctant to extend this         n.24. (at *8).
                                   certainly nebulous ‘conspiracy jurisdiction’ doctrine.”). Where, as
                                                                                                          theory of jurisdiction beyond the context of New York’s long-arm
                                   here, Plaintiffs fail to allege that Foreign Defendants exercised
                                                                                                          statute,” 2017 WL 3600425, at *8, which itself requires allegations
                                   direction and control over their alleged co-conspirator’s tortious in-
                                                                                                          of knowledge, direction, benefit, and control to establish
                                   forum acts, due process bars imputing such contacts to Foreign
                                                                                                          jurisdiction on a theory of conspiracy." [pp. 36-37]
                                   Defendants." [ECF 239, pp. 25-26]

                                                                                                           "The New York long-arm statute and Rules 4(k)(1) and (2) also
                                   "Plaintiffs’ SAC is deficient under New York’s long-arm statute
                                                                                                           require allegations of knowledge, benefit, direction, and control to
                                   for the same two reasons as their FAC. First, to rely on New
                                                                                                           establish jurisdiction through conspiracy. See, e.g.,
                                   York’s long-arm statute to impute contacts, Plaintiffs must, at a
                                                                                                           In re Terrorist Attacks on Sept. 11, 2001 , 349 F. Supp. 2d at 805
                                   minimum, allege that an overt act occurred in the New York,
                                                                                                           (describing requirements under New York long-arm statute);
The allegations in the operative   which they have once again failed to do. See supra Part I.30
                                                                                                           Biz2Credit, Inc. v. Kula r, 2015 WL 2445076, at *8 (S.D.N.Y. May The Court found conspiracy jurisdiction over SIBOR Panel
complaint fail to comport with     Second, Plaintiffs must allege that the Foreign Defendants
                                                                                                           21, 2015) (same); In re Aluminum Warehousing Antitrust               Members (at *7-9).
NY's long-arm statute.             exercised direction or control over an in-forum co-conspirator in
                                                                                                           Litigation , 90 F. Supp. 3d 219, 227 (S.D.N.Y. 2015) (rejecting
                                   relation to the alleged in-forum activity. Likewise, Plaintiffs again
                                                                                                           conspiracy theory of jurisdiction under 4(k)(1)(C) and 4(k)(2)).
                                   make no effort to plausibly allege the required direction or control.
                                                                                                           Because those allegations are absent from the Complaint, the
                                   Each of these failings is fatal to Plaintiffs’ reliance on New York’s
                                                                                                           Complaint does not establish personal jurisdiction over any of the
                                   long-arm statute." [ECF 239, pp. 26-27]
                                                                                                           Non-Counterparty Foreign Defendants." [p. 38]
                                                                                                                                                                                                                                                       Case 1:16-cv-05263-AKH Document 344-2 Filed 12/10/18 Page 9 of 12
                                   Motion to Dismiss the Second Amended Complaint &
                                    Defendants' Reply Brief (Docket Nos. 239 [Personal                        Motion to Dismiss the Third Amended Complaint                      Court's Ruling on Defendants' Motion to Dismiss the
    Description of Argument
                                Jurisdiction], 243 [Subject Matter Jurisdiction & Failure to                                 (Docket No. 319)                                       Second Amended Complaint (Docket No. 302)
                                              State A Claim], and 289 [Reply])



                               "First, the APAs never assigned the type of cause of action
                               asserted here. FrontPoint’s APA defines “Claims” to include only
                               recoveries in a “securities class action lawsuit,” and expressly                                                                              "Defendants argue that neither FrontPoint nor Sonterra have the
                               excludes any “state or federal common law claim” and any “non-                                                                                capacity to sue since they are dissolved entities who were not in
                               securities related claim.” (Horn Decl. Ex. 35 Art. II.) A “securities   "Far from including language that would evidence an assignment        existence when this action was filed. FrontPoint was a fund
                               class action lawsuit” refers to a lawsuit based on alleged violations   of antitrust claims, the APA defines “Claims” to include only         formed on August 5, 2009 under Cayman Islands law and was
                               of the securities laws. Indeed, courts routinely distinguish between    recoveries in a “securities class action lawsuit,” expressly          voluntarily dissolved on November 11, 2011; Sonterra was a
                               securities claims and the antitrust, RICO, and common law claims        excluding any “non-securities related claim.” APA, Art. II            fund formed on May 22, 2008 under Cayman Islands law and
                               asserted in this case. Here, FrontPoint asserts no securities claims,   (definition of “Existing Claims” and “Future Claims”). That the       was voluntarily dissolved on December 28, 2012.
                               only antitrust, RICO, and common law claims not assigned by             transfer of rights to FLH is restricted to “securities class action
                               FrontPoint’s APA.                                                 The   lawsuit[s]” (which is not a defined term) is confirmed elsewhere      Plaintiffs respond that FrontPoint and Sonterra assigned their
The APA failed to assign the
                               failure to assign relevant claims is apparent in both FrontPoint’s      in the APA. For example, the APA limits the class of potential        interests and right to sue to an entity, Fund Liquidation
relevant claims.
                               and Sonterra’s APAs, each of which limit the class of defendants        defendants to issuers                                                 Holdings (“FLH”), who is willing and able to prosecute this
                               to issuers of securities, which Defendants here are not. Under the      of securities: “Defendants” and “Potential Defendants” include        suit. Sonterra argues that it entered into an Asset Purchase
                               APAs, “Defendants” and “Potential Defendants” include only              only “Issuers” — defined as “the issuer[s] of any Included            Agreement (“APA”) with FLH on August 3, 2012, and
                               “Issuers” and parties “related to” Issuers. (Horn Decl. Ex. 34 Art.     Securities and any of the successors or assigns of any such issuer”   FrontPoint argues that it did so with FLH on July 13, 2011. The
                               II, Ex. 35 Art. II.) “Issuers” are defined as “the issuer[s] of any     —                                                                     documents appear to show a full assignment of rights to FLH,
                               Included Securities and any of the successors or assigns of any         and parties “related to” Issuers. APA, Art. II (definition of         which therefore has the capacity to sue here. Plaintiffs seek
                               such issuer.” (Id.) This terminology confirms that the APAs were        “Defendants” or “Potential Defendants”)." [p. 15]                     leave to substitute FLH as the plaintiff in a third amended
                               intended to deal with securities law litigation against issuers of                                                                            complaint See Fed. R. Civ. P. 17(a)(3). I grant the request." (at
                               securities—not litigation where, as here, none of the Defendants                                                                              *11).
                               allegedly issued the relevant instruments. Plaintiffs do not sue over
                               any securities issued by any Defendant." [ECF 289, pp. 8-9]
                                                                                                                                                                                                                                                 Case 1:16-cv-05263-AKH Document 344-2 Filed 12/10/18 Page 10 of 12
                                          Motion to Dismiss the Second Amended Complaint &
                                           Defendants' Reply Brief (Docket Nos. 239 [Personal                       Motion to Dismiss the Third Amended Complaint                       Court's Ruling on Defendants' Motion to Dismiss the
    Description of Argument
                                       Jurisdiction], 243 [Subject Matter Jurisdiction & Failure to                                (Docket No. 319)                                        Second Amended Complaint (Docket No. 302)
                                                     State A Claim], and 289 [Reply])


                                                                                                              "FLH’s own allegations confirm that the antitrust claims it asserts
                                                                                                              here are not among the claims transferred to it. Not only are FLH’s
                                                                                                                                                                                    "Defendants argue that neither FrontPoint nor Sonterra have the
                                                                                                              claims not brought under the securities laws, but none of the
                                                                                                                                                                                    capacity to sue since they are dissolved entities who were not in
                                                                                                              financial instruments that were allegedly manipulated is a security,
                                                                                                                                                                                    existence when this action was filed. FrontPoint was a fund
                                                                                                              as that term is ordinarily understood. TAC ¶¶ 154–66 (discussing
                                     "[ . . . ] Plaintiffs have failed to demonstrate that the instruments at                                                                       formed on August 5, 2009 under Cayman Islands law and was
                                                                                                              interest rate swaps, forward rate agreements, foreign exchange
                                     issue in this litigation were among the securities that Plaintiffs                                                                             voluntarily dissolved on November 11, 2011; Sonterra was a
                                                                                                              forwards, and foreign exchange swaps). The Complaint never
                                     transferred any rights to under the APAs.12 To assign                                                                                          fund formed on May 22, 2008 under Cayman Islands law and
                                                                                                              describes these products as securities, and courts have declined to
                                     “Recovery Rights” with respect to particular securities, the APAs                                                                              was voluntarily dissolved on December 28, 2012.
                                                                                                              recognize them as such. See, e.g., S.E.C. v. Rorech , 673 F. Supp.
                                     required FrontPoint and Sonterra to provide FLH with the
                                                                                                              2d 217, 224 (S.D.N.Y. 2009) (LIBOR-based interest rate swaps are
                                     associated “Trade Data.” (See Horn Decl. Ex. 34, Ex. 35                                                                                        Plaintiffs respond that FrontPoint and Sonterra assigned their
The APA failed to assign the                                                                                  not “security based” swaps under federal law); Lehman Brothers
                                     Art. II.)13 If the Trade Data did not include the instruments on                                                                               interests and right to sue to an entity, Fund Liquidation
financial instruments at issue here.                                                                          Commercial Corp. v. Minmetals International Non-Ferrous
                                     which FLH purports to sue, the Recovery Rights to those                                                                                        Holdings (“FLH”), who is willing and able to prosecute this
                                                                                                              Metals Trading Co ., 179 F. Supp. 2d 159, 164 (S.D.N.Y. 2001)
                                     instruments were not assigned under the APAs. Plaintiffs have                                                                                  suit. Sonterra argues that it entered into an Asset Purchase
                                                                                                              (under New York law, interest rate swaps are not securities, and
                                     provided information for only a single Sonterra transaction with a                                                                             Agreement (“APA”) with FLH on August 3, 2012, and
                                                                                                              foreign exchange transactions are not securities if they involve no
                                     non-defendant, purportedly from the Trade Data (Horn Decl. Ex.                                                                                 FrontPoint argues that it did so with FLH on July 13, 2011. The
                                                                                                              physical exchange of underlying foreign currencies). Nor does
                                     36), and they have provided no Trade Data whatsoever for                                                                                       documents appear to show a full assignment of rights to FLH,
                                                                                                              FLH allege that any Defendant “issued” any of the relevant
                                     any FrontPoint transactions." [ECF 289, pp. 9-10]                                                                                              which therefore has the capacity to sue here. Plaintiffs seek
                                                                                                              financial instruments. Instead, it alleges that two of the Defendants
                                                                                                                                                                                    leave to substitute FLH as the plaintiff in a third amended
                                                                                                              were counterparties to swaps with FrontPoint (see TAC ¶ 223),
                                                                                                                                                                                    complalint. See Fed. R. Civ. P. 17(a)(3). I grant the request." (at
                                                                                                              and the remaining Defendants contributed to a benchmark
                                                                                                                                                                                    *11).
                                                                                                              incorporated into FrontPoint’s transactions
                                                                                                              with third parties." [p. 16]

                                                                                                            "Even if the APA had transferred to FLH the right to bring this
                                                                                                            lawsuit (and, again, it did not), such an arrangement would be void
                                                                                                            as champertous under N.Y. Judiciary Law § 489 because it would          "Defendants argue that neither FrontPoint nor Sonterra have the
                                     "Even if Plaintiffs granted FLH rights to sue, such an arrangement
                                                                                                            have been made with the intent and for the purpose of bringing an       capacity to sue since they are dissolved entities who were not in
                                     would be void as champertous. Both APAs are governed by New
                                                                                                            action or proceeding. Under New York law, which governs the             existence when this action was filed. FrontPoint was a fund
                                     York law. (See Horn Decl. Ex. 34 § 6.6, Ex. 35 § 6.6.) Under N.Y.
                                                                                                            APA, see APA § 6.6, an assignment of a claim is void if it is made      formed on August 5, 2009 under Cayman Islands law and was
                                     Judiciary Law § 489,14 an assignment of a claim is void if it is
                                                                                                            with the intent and for the primary purpose of bringing litigation.     voluntarily dissolved on November 11, 2011; Sonterra was a
                                     made with the intent and for the primary purpose of bringing an
                                                                                                            See N.Y. Judiciary Law § 489. Courts in New York have found             fund formed on May 22, 2008 under Cayman Islands law and
                                     action. See Justinian Capital SPC v. WestLB AG , 28 N.Y.3d 160,
                                                                                                            arrangements such as this one — where the assignment was for            was voluntarily dissolved on December 28, 2012.
                                     170-71 (2016) (assignment found champertous where plaintiffs’
                                                                                                            litigation and the named plaintiff was not the real party in interest
                                     sole purpose in acquiring the notes at issue was bringing
                                                                                                            — to violate this prohibition. See, e.g., Justinian Capital SPC v.      Plaintiffs respond that FrontPoint and Sonterra assigned their
The APAs are void as                 litigation).15 If Plaintiffs’ interpretation of the APAs is correct,
                                                                                                            WestLB AG , 28 N.Y.3d 160, 170–71 (2016); see also Refac                interests and right to sue to an entity, Fund Liquidation
champertous.                         the APAs would do precisely that. The only assets purportedly
                                                                                                            International, Ltd. v. Lotus Development Corp ., 131 F.R.D. 56,         Holdings (“FLH”), who is willing and able to prosecute this
                                     transferred by the APAs are the rights to recover on Plaintiffs’
                                                                                                            57–58 (S.D.N.Y. 1990) (assignment “nothing but a hunting                suit. Sonterra argues that it entered into an Asset Purchase
                                     Claims. FLH did not receive the underlying financial instruments
                                                                                                            license”). Here, the only items purportedly transferred to FLH are      Agreement (“APA”) with FLH on August 3, 2012, and
                                     as part of the assignment and has not claimed to do anything with
                                                                                                            the proceeds of FrontPoint’s Claims. FLH did not receive the            FrontPoint argues that it did so with FLH on July 13, 2011. The
                                     the “Recovery Rights” other than commence lawsuits.16 Thus,
                                                                                                            underlying financial instruments, nor has it used the rights            documents appear to show a full assignment of rights to FLH,
                                     dismissal is warranted because, under Plaintiffs’ own
                                                                                                            transferred to it by the APA to do anything other than bring a          which therefore has the capacity to sue here. Plaintiffs seek
                                     interpretation of the APAs, the purported assignment’s alleged
                                                                                                            series of lawsuits. In addition, the relatively low purchase price      leave to substitute FLH as the plaintiff in a third amended
                                     purpose was to bring litigation and FLH is not the real party-in-
                                                                                                            listed in the APA, see APA Schedule II (allocating $1,000 of            complaint. See Fed. R. Civ. P. 17(a)(3). I grant the request." (at
                                                                                                                                                                                                                                                          Case 1:16-cv-05263-AKH Document 344-2 Filed 12/10/18 Page 11 of 12




                                     interest." [ECF 289, pp. 10-11]
                                                                                                            purchase price to FrontPoint’s claims), suggests speculation on         *11).
                                                                                                            litigation and falls below the champerty statute’s safe harbor. See
                                                                                                            N.Y. Judiciary Law § 489(2)". [pp. 20 n.15]
                                        Motion to Dismiss the Second Amended Complaint &
                                         Defendants' Reply Brief (Docket Nos. 239 [Personal                         Motion to Dismiss the Third Amended Complaint                          Court's Ruling on Defendants' Motion to Dismiss the
    Description of Argument
                                     Jurisdiction], 243 [Subject Matter Jurisdiction & Failure to                                  (Docket No. 319)                                           Second Amended Complaint (Docket No. 302)
                                                   State A Claim], and 289 [Reply])


                                                                                                                                                                                       "Defendants argue that neither FrontPoint nor Sonterra have the
                                                                                                                                                                                       capacity to sue since they are dissolved entities who were not in
                                                                                                                                                                                       existence when this action was filed. FrontPoint was a fund
                                                                                                                                                                                       formed on August 5, 2009 under Cayman Islands law and was
                                    "While Rule 17(a)(3) generally allows for substitution of a real         "Nor can Rule 17(a)(3) — relied upon by the Court in granting
                                                                                                                                                                                       voluntarily dissolved on November 11, 2011; Sonterra was a
                                    party-in-interest for a party that assigned its claims, the Second       FrontPoint leave to substitute FLH as the plaintiff, see 2018 WL
                                                                                                                                                                                       fund formed on May 22, 2008 under Cayman Islands law and
                                    Circuit has made clear that substitution is not proper in cases,         4830087, at *11 — save FLH’s claims. The rule allows
                                                                                                                                                                                       was voluntarily dissolved on December 28, 2012.
                                    like this one, where every claim asserted by every plaintiff was         an action to proceed “as if it had been originally commenced by
Substitution under Rule 17(a)(3) is assigned before the suit was filed. Valdin, 651 F. App’x at 7.17         the real party in interest,” Fed. R. Civ. P. 17(a)(3), and may allow
                                                                                                                                                                                       Plaintiffs respond that FrontPoint and Sonterra assigned their
not available because this case     Here, if Plaintiffs’ interpretation of the APAs were accepted,           the substituted party’s claims to relate back for statute of
                                                                                                                                                                                       interests and right to sue to an entity, Fund Liquidation
was a nullity from the beginning. FrontPoint assigned its claims on July 13, 2011 (Horn Decl. Ex.            limitations
                                                                                                                                                                                       Holdings (“FLH”), who is willing and able to prosecute this
                                    35) and Sonterra assigned its claims on August 3, 2012 (Horn             purposes. See Cortlandt Street Recovery Corp ., 790 F.3d at 421.
                                                                                                                                                                                       suit. Sonterra argues that it entered into an Asset Purchase
                                    Decl. Ex. 34), years before this suit was first filed in 2016.           But Rule 17(a)(3) may not be used to remedy a standing
                                                                                                                                                                                       Agreement (“APA”) with FLH on August 3, 2012, and
                                    Accordingly, FLH cannot be substituted because Plaintiffs lacked         deficiency where, as here, the earlier-filed complaint was a legal
                                                                                                                                                                                       FrontPoint argues that it did so with FLH on July 13, 2011. The
                                    standing from the outset and the entire case was “a nullity from         nullity because the original plaintiff lacked standing as to all of its
                                                                                                                                                                                       documents appear to show a full assignment of rights to FLH,
                                    the beginning.” Valdin, 651 F. App’x at 7." [ECF 289, pp. 11-12]         claims." [pp. 21-22]
                                                                                                                                                                                       which therefore has the capacity to sue here. Plaintiffs seek
                                                                                                                                                                                       leave to substitute FLH as the plaintiff in a third amended
                                                                                                                                                                                       complaint. See Fed. R. Civ. P. 17(a)(3). I grant the request." (at
                                                                                                                                                                                       *11).

                                   "The APAs provide for the transfer of rights to participate in any
                                   recovery secured by others in certain class actions, but do not
                                   confer the right to initiate any litigation (or transfer the underlying
                                   instrument that might carry further rights). The APAs instead
                                   transfer “Assets” consisting solely of “Recovery Rights” arising          "FLH’s claim to have standing to bring FrontPoint’s antitrust
                                   out of certain “Claims.”         ***                                      claims is equally flawed. Federal common law requires an
                                   Importantly, “Claims” in the APAs are distinct from “Cases,”              assignment of antitrust claims to contain clear and unmistakable
                                                                                                                                                                                       "The documents appear to show a full assignment of rights to
The language of the APA allows     which are defined in the APAs to refer to “any lawsuit . . . filed or     language authorizing the assignment of such claims. The APA
                                                                                                                                                                                       FLH, which therefore has the capacity to sue here. Plaintiffs
FLH to recover proceeds from       pursued in connection with [a] Claim.” (Horn Decl. Ex. 34 Art. II,        does not come close to meeting that standard, because the APA
                                                                                                                                                                                       seek leave to substitute FLH as the plaintiff in a third amended
certain actions, not to initiate   Ex. 35 Art. II.) In other words, “Cases” are the suits themselves,        neither mentions antitrust claims nor assigns “all” claims. In fact,
                                                                                                                                                                                       complalint. See Fed. R. Civ. P. 17(a)(3). I grant the request." (at
cases.                             while “Claims” are assertions of a right to benefit from any              the APA’s plain language makes clear FLH received only the right
                                                                                                                                                                                       *11).
                                   recovery in “Cases.” FLH’s enumerated powers as “Buyer” under             to recover proceeds from certain “securities class actions,” which
                                   the APAs do not include the power to initiate or prosecute                courts have interpreted to exclude antitrust claims like those
                                   “Cases.” The opposition points to no language in the APAs that            asserted here." [p. 10]
                                   says FLH can file “Cases” or “bring suit.” The APAs’ other
                                   references to “Cases” (Horn Decl. Ex. 34 Art. II, Ex. 35 Art. II)
                                   show that the parties knew how to describe initiation of lawsuits
                                   and did not give FLH that power." [ECF 289, p. 5]
                                                                                                                                                                                                                                                             Case 1:16-cv-05263-AKH Document 344-2 Filed 12/10/18 Page 12 of 12
